UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

   
  

 

 

 

 

 

Sm ee ee ¥ 4
: 15Cr0876 (DLC)
UNITED STATES OF AMERICA,
ORDER
-V¥-

pe * eA a due Senge e De LINHA
NEHEMIAH CASEY MCBRIDE, iy

4

its

Defendant. i mL MCT RONICALLY FILED

wee ne x ie ~ 3 —_
DENTSE COTE, District Judge: 2 rer rath arcana erm am

For the reasons set forth on the record on December 17,
2019, it is hereby

ORDERED that the defendant Nehemiah Casey McBride (USM #
73500-054) is remanded to the custody of the United States
Marshal's Service.

Dated: New York, New York
December 17, 2019

Doe by

NISE COTE
United Sfates District Judge

 
